


117 S2516 IS: To prohibit the United States International Development Finance Corporation from imposing restrictions on the source of energy used by power-generation projects intended to provide affordable electricity in IDA-eligible countries or IDA-blend countries and to require the Corporation to promote a technology- and fuel-neutral, all-of-the-above energy development strategy for such countries.
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2516
IN THE SENATE OF THE UNITED STATES

July 28, 2021
Mr. Barrasso (for himself, Mr. Risch, Mr. Cruz, Mr. Boozman, Mr. Tillis, Mr. Cornyn, Mr. Crapo, Mr. Cramer, Mr. Scott of Florida, Mr. Lankford, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To prohibit the United States International Development Finance Corporation from imposing restrictions on the source of energy used by power-generation projects intended to provide affordable electricity in IDA-eligible countries or IDA-blend countries and to require the Corporation to promote a technology- and fuel-neutral, all-of-the-above energy development strategy for such countries.


1.Prohibition on restrictions on power-generation projects by United States International Development Finance Corporation in certain countriesSection 1451 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9671) is amended by adding at the end the following:  (j)Prohibition on restrictions on power-Generation projects in certain countries (1)Prohibition on certain restrictions on power-generation projectsThe Corporation shall not implement or enforce any rule, regulation, policy, procedure, or guideline that would prohibit or restrict the source of energy used by a power-generation project the purpose of which is to provide affordable electricity in an IDA-eligible country or an IDA-blend country.
(2)Limitation on BoardThe Board of the Corporation shall not, whether directly or through authority delegated by the Board, reject a power-generation project in an IDA-eligible country or an IDA-blend country based on the source of energy used by the project. (3)All-of-the-above energy development strategyThe Corporation shall promote a technology- and fuel-neutral, all-of-the-above energy development strategy for IDA-eligible countries and IDA-blend countries that includes the use of oil, natural gas, coal, hydroelectric, wind, solar, and geothermal power and other sources of energy. 
(4)DefinitionsIn this subsection: (A)IDA-eligible countryThe term IDA-eligible country means a country eligible for support from the International Development Association and not the International Bank for Reconstruction and Development.
(B)IDA-blend countryThe term IDA-blend country means a country eligible for support from both the International Development Association and the International Bank for Reconstruction and Development..  